                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


JESSICA SMITH,
on behalf of plaintiff and a class,

                        Plaintiff,

        v.                                                       Case No. 17-C-769

SIMM ASSOCIATES, INC.,

                        Defendant.


         DECISION AND ORDER ON MOTIONS FOR SUMMARY JUDGMENT


        Plaintiff Jessica Smith initiated this action on behalf of herself and a class of those similarly

situated against Defendant Simm Associates, Inc., for violating the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692, et seq. (FDCPA). Smith alleges that Simm violated § 1692g(a) of the

FDCPA by failing to disclose the current creditor’s name in the required notice of debt it sent to her

regarding her PayPal credit account at Comenity Capital Bank. Smith also alleges that the notice

violated § 1692e of the FDCPA because it is false, deceptive, or misleading. Smith’s motion to

certify a Rule 23 class consisting of all persons to whom similar notices had been sent between May

31, 2016, and June 21, 2017, was granted, and the case is now before the court on cross motions

for summary judgment. For the following reasons, Simm’s motion for summary judgment will be

granted and Smith’s motion for partial summary judgment will be denied.

                                       LEGAL STANDARD

        Summary judgment is appropriate when the moving party shows that there is no genuine

issue as to any material fact and that the moving party is entitled to judgment as a matter of law.
Fed. R. Civ. P. 56(a). The fact that the parties filed cross-motions for summary judgment does not

alter this standard. In evaluating each party’s motion, the court must “construe all inferences in favor

of the party against whom the motion under consideration is made.” Metro. Life Ins. Co. v.

Johnson, 297 F.3d 558, 561–62 (7th Cir. 2002) (quoting Hendricks-Robinson v. Excel Corp., 154

F.3d 685, 692 (7th Cir. 1998)). The party opposing the motion for summary judgment must “submit

evidentiary materials that set forth specific facts showing that there is a genuine issue for trial.”

Siegel v. Shell Oil Co., 612 F.3d 932, 937 (7th Cir. 2010) (citations omitted). “The nonmoving

party must do more than simply show that there is some metaphysical doubt as to the material facts.”

Id. Summary judgment is properly entered against a party “who fails to make a showing sufficient

to establish the existence of an element essential to the party’s case, and on which that party will bear

the burden of proof at trial.” Parent v. Home Depot U.S.A., Inc., 694 F.3d 919, 922 (7th Cir. 2012)

(internal quotations omitted).

                                       UNDISPUTED FACTS

        Although Smith has filed objections to most of the exhibits attached to Simm’s “Proposed

Material Facts,” Smith has admitted most of the facts proposed for purposes of the motion for

summary judgment or has otherwise failed to place them in dispute. In any event, the following facts

do not appear to be in dispute. Simm is a for-profit Delaware corporation primarily engaged in the

collection of consumer debts. Smith, a private citizen residing in Neenah, Wisconsin, received a

letter from Simm dated February 23, 2017, notifying her of an outstanding debt. The letter stated

that Smith owed $484.28 on an account that was forwarded to Simm for collections. The letter

identifies “PayPal Credit” as the “Client” and “Comenity Capital Bank” as the “Original Creditor.”

Simm listed both Comenity Capital Bank and PayPal on its letter because, while Comenity Capital


                                                   2
Bank is the actual creditor, the bank holds itself out as PayPal Credit in its transactions with

consumers and thus most would be more familiar with the PayPal name. The letter offered several

payment options in the event Smith did not dispute the validity or amount of the debt, and directed

that any response and/or payments be directed to Simm. ECF No. 1-1.

       Smith alleges that Simm violated §§ 1692g(a)(2) and 1692e of the FDCPA by failing to

identify Comenity as the “current creditor” in its letter, instead of as the “original creditor.”

Although Comenity was both the original and the current creditor, Smith claims that the letter

nevertheless violated § 1692g(a)(2) by failing to also expressly identify Comenity as the “current

creditor.” Smith further alleges that the letter violated § 1692e because it was false, deceptive or

misleading. Ultimately, Smith and the class, numbering almost 2,500 individuals who received the

form letter in the State of Wisconsin, seek statutory damages of up to $1,000 per person, plus

attorney’s fees and costs. 15 U.S.C. § 1692k(a).

                                           ANALYSIS

       The FDCPA was enacted in response to evidence of the use of “abusive, deceptive, and

unfair debt collection practices by many debt collectors” for the purpose of “eliminat[ing] abusive

debt collection practices by debt collectors, to insure that those debt collectors who refrain from

using abusive debt collection practices are not competitively disadvantaged, and to promote

consistent State action to protect consumers against debt collection abuses.”           15 U.S.C.

§ 1692(a), (e). “Among other things, the FDCPA regulates when and where a debt collector may

communicate with a debtor, restricts whom a debt collector may contact regarding a debt, prohibits

the use of harassing, oppressive, or abusive measures to collect a debt, and bans the use of false,

deceptive, misleading, unfair, or unconscionable means of collecting a debt.” Gburek v. Litton Loan


                                                 3
Servicing LP, 614 F.3d 380, 384 (7th Cir. 2010) (citing §§ 1692, 1692c–1692f). “To help

accomplish that goal, § 1692g(a) provides that in either the initial communication with a consumer

in connection with the collection of a debt or another written notice sent within five days of the first,

a debt must provide specific information to the consumer.” Janetos v. Fulton Friedman & Gullace,

LLP, 825 F.3d 317, 320–21 (7th Cir. 2016).

         Section 1692g sets forth mandatory information that a debt collector must provide in a

written form to a debtor. The notice must contain, among other information, “the name of the

creditor to whom the debt is owed.” § 1692g(a)(2). “To satisfy § 1692g(a), the debt collector’s

notice must state the required information ‘clearly enough that the recipient is likely to understand

it.’” Janetos, 825 F.3d at 321 (quoting Chuway v. Nat’l Action Fin. Servs., Inc., 362 F.3d 944, 948

(7th Cir. 2004)).

        In deciding whether the collection letter violates § 1692g, the court must view the letter in

the position of the “unsophisticated consumer.” Wahl v. Midland Credit Mgmt., Inc., 556 F.3d 643,

645 (7th Cir. 2009); Barnes v. Advanced Call Ctr. Techs., LLC, 493 F.3d 838 (7th Cir. 2007).

“While the unsophisticated debtor is considered ‘uninformed, naive, or trusting,’ he is nonetheless

deemed to possess ‘rudimentary knowledge about the financial world and is capable of making basic

logical deductions and inferences.’” Durkin v. Equifax Check Svs., Inc., 406 F.3d 410, 414 (7th Cir.

2005) (quoting Fields v. Wilbur Law Firm, P.C., 383 F.3d 562, 564–66 (7th Cir. 2004)). The

unsophisticated-debtor standard that this circuit has adopted is an objective one and is not the same

as the rejected least-sophisticated-debtor standard that other courts apply. Accordingly, the Seventh

Circuit disregards “unrealistic, peculiar, bizarre, and idiosyncratic interpretations of collection

letters.” Id. (citing Pettit v. Retrieval Masters Creditors Bureau, Inc., 211 F.3d 1057, 1060 (7th Cir.


                                                   4
2000)). A mere claim of confusion is therefore not enough; a plaintiff must show that the challenged

“language of the letters unacceptably increases the level of confusion.” Johnson v. Revenue Mgmt.

Corp., 169 F.3d 1057, 1060 (7th Cir. 1999).

       At issue in this case is whether Simm’s debt collection letter contained the name of the

creditor to whom the debt was owed. It is undisputed that it did. The letter contained the name of

Comenity Capital Bank, which is the creditor to whom the debt was owed at the time the letter was

sent. Plaintiff contends, however, that because the letter listed Comenity as the “original creditor,”

as opposed to the “current creditor,” it violated § 1692g because an unsophisticated consumer would

not understand who the creditor is to whom the debt is owed. In fact, Plaintiff notes that Simm’s

own Rule 30(b)(6) witness testified that the letter did not identify the “current creditor.” Pl.’s Mem.

in Supp., ECF. No. 68, at 4. Plaintiff contends that the letter also failed to properly disclose the

connection between Comenity and PayPal, which are technically separate entities.

       Simm asserts that its notice complied with Section 1692g(a) because “it contained the name

of the creditor to whom the debt is owed.” Simm notes that Section 1692g(a)(2) requires that the

notice contain the name of the current creditor, but does not specify the precise form the notice must

take. Simm contends that its letter properly identified Comenity as Smith’s creditor and also

identified PayPal Credit, the name under which Smith’s account was held, as Simm’s client. The

letter also contained the number of Smith’s PayPal Credit account. By naming PayPal as well as

Comenity, Simm contends that it complied not only with the letter of Section 1692g, but also its

spirit because, while it was not required to name PayPal Credit, Smith would not have recognized

the debt had it not done so. In fact, Simm argues, Smith herself has never even heard of Comenity

Capital Bank and she admitted that, had she not seen PayPal listed on the letter, she would not have


                                                  5
known why she received the letter. Citing the district court’s decision in Maximiliano v. Simm

Associates, Inc., No. 17-cv-80341, 2018 WL 783104 (S.D. Fla. Feb. 8, 2018), Simm asserts that its

letter complied with Section 1692g(a)(2) and could not have confused an unsophisticated consumer.

        The form letter at issue in Maximiliano is identical to the letter in the present case—Simm’s

letter identified the client as PayPal Credit and the original creditor as Comenity Capital Bank. Id.

at *1. Just as in this case, the plaintiff alleged the letter violated §§ 1692g(a)(2) and 1692e because

it failed to name the creditor to whom the debt is owed and used false, deceptive, or misleading

representations. Id. The Maximiliano court found that Simm’s demand letter left “no room for

confusion in the eyes of the least sophisticated consumer.” Id. at *5. It reasoned that by disclosing

PayPal Credit as Simm’s client, Comenity as the original creditor, the amount of the debt, and the

PayPal Credit account number, Simm’s letter allowed a consumer to easily identify the nature of the

debt. The court therefore held that the letter, read in whole, properly identified the current creditor

because the “least sophisticated consumer” is unlikely to know that Comenity is actually providing

the credit line. Id. The court concluded that “from the perspective of the least sophisticated

consumer receiving the demand letter at issue, Simm identified the name under which Comenity

transacted business with PayPal Credit account holders, such as Plaintiff.” Id.

        I find the court’s reasoning in Maximiliano persuasive. As already noted, “[t]o satisfy

§ 1692g(a), the debt collector’s notice must state the required information ‘clearly enough that the

recipient is likely to understand it.’” Janetos, 825 F.3d at 321 (quoting Chuway, 362 F.3d at 948).

Simm’s letter did just that. It included the name “PayPal Credit” in its letter so that the debtor would

recognize the debt. Section 1692g(a)(2) requires the notice to contain “the name of the creditor to

whom the debt is owed,” and Simm complied with that requirement as well. It listed “Comenity


                                                   6
Capital Bank” as “original creditor.” The FDCPA does not require that the creditor to whom the

debt is owed be labeled “current creditor.” It simply requires the notice contain the “name of the

creditor to whom the debt is owed.” There is no dispute that Comenity Capital Bank was the

creditor to whom the debt was owed when the letter was sent. The testimony of Simm’s Rule

30(b)(6) witness was obviously directed to the fact that the letter did not use the term “current

creditor,” not that the creditor to whom the debt was owed was not named. The letter, read as a

whole, is sufficiently clear that an unsophisticated consumer, as well as “the least sophisticated

consumer” in Maximiliano, would understand it.

        Smith relies heavily on Janetos to support her claim. But in Janetos, the letter did not

identify the creditor to whom the debt was then owed as a creditor of any sort. The letter described

Asset Acceptance, to whom the debt was then owed, as the “assignee of Ameristar.” Janetos, 825

F.3d at 320. The letter further confused matters with a statement advising the consumer that “the

above referenced account has been transferred from Asset Acceptance, LLC to Fulton, Friedman &

Gullace, LLP.” Id. The court held:

        These statements simply did not say who currently owned the debts. Instead, each
        recipient was left to guess who owned the debt following the “transfer” of the
        “account.” On its face, then, the letter failed to disclose the information that
        § 1692g(a)(2) required.

Id. at 321.

Here, by contrast, the letter listed Comenity Capital Bank as the original creditor, not the assignee,

a term an unsophisticated consumer would likely not understand. No other creditor was mentioned.

The letter also explained that the account had been transferred to Simm “for collection” and

instructed that all payments and communications were to be made to Simm.



                                                  7
       The FDCPA is intended to protect consumers from abusive, unfair, and deceptive debt

collection practices. There was nothing abusive, unfair, or deceptive about Simm’s notice to Smith

about her outstanding debt. The letter contained the name of the creditor to whom the debt was

owed, and offered payment arrangements authorized by PayPal Credit, the name Smith was most

likely to recognize as the source of the debt. I therefore conclude that Simm did not violate § 1692g.

And because the letter did not violate § 1692g, it necessarily follows under the facts of the case that

it did not violate § 1692e. Janetos, 825 F.3d at 322–23. Accordingly, Simm’s motion for summary

judgment as to both counts will be granted.

                                          CONCLUSION

       For the foregoing reasons, Simm’s motion for summary judgment (ECF No. 64) is

GRANTED and Smith’s motion for partial summary judgment as to liability (ECF No. 67) is

DENIED. The Clerk is directed to enter judgment of dismissal in favor of Simm.

       SO ORDERED this 30th day of September, 2018.



                                                  /s/ William C. Griesbach
                                               William C. Griesbach, Chief Judge
                                               United States District Court




                                                  8
